NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



EDDIE RHODES,                              )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2032
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ashley B. Moody,
Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., and GENTILE, GEOFFREY H.,
ASSOCIATE JUDGE, Concur.